DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.  This office action is in response to applicant's communication of June 21, 2021. The rejections are stated below. Claims 1, 5-7, 9, 13-15, 17, and 21-23 are pending and have been examined.

Claim Interpretation
2.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  
Intended Use
3.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
	The following limitations include intended use: 
using the processor to:   
provide a graphical user interface (GUI) that is accessible to the policy holder and the plurality of bidders and includes information about the policyholder, information about the insurance company, and data indicative of the best bid price, wherein for the plurality of bidders the information about the policyholder in the GUI includes a life expectancy of the policyholder, and for the policyholder the information about the policyholder in the GUI excludes the life expectancy of the policyholder (Claim 10)

Nonfunctional Descriptive Material
“provide a graphical user interface (GUI) that is accessible to the policy holder and the plurality of bidders and includes information about the policyholder, information about the insurance company, and data indicative of the best bid price, wherein for the plurality of bidders the information about the policyholder in the GUI includes a life expectancy of the policyholder, and for the policyholder the information about the policyholder in the GUI excludes the life expectancy of the policyholder” (Claims 2, 10, 19).


Response to Amendment/Arguments
4. 	Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive. Applicant argues “Applicant submits that independent claims 2, 10, and 19 each integrate the alleged abstract idea into a practical application in a computing environment because the claims apply, rely on, and use the alleged judicial exception in a manner that (1) imposes a meaningful limit on the alleged judicial exception, and (2) is not a drafting effort designed to monopolize the alleged
judicial exception”.  
The additional elements of a non-transitory, computer-readable medium, processor, electronic commands, trade processor, graphical user interface, clearing center computer, clearing processor, and evaluation entity computer recited in claims 2, 10, and 19 do not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of managing life instruments which corresponds to Certain Methods of Organizing Human Activity (risk or commercial or legal interactions). The claim limitations which constitute the idea are receive a query for a settlement contract, retrieve a first settlement contract matching the query, computer a rating for the first settlement contract, receive a plurality of bids for the settlement contract, determine that a first bidder has submitted a best bid, provide information about the policyholder, notify the first bidder and the policyholder, process a trade associated with the settlement contract. The fact that a user interface is provided and generate and communicate 
Applicant argues “Even if independent claims 2, 10, and 19 are directed to an abstract idea that lacks a practical application under Step 2A (a point not conceded by Applicant), Applicant submits that the claims are patent eligible under §101 because the claims recite “significantly more” than the alleged abstract idea under Step 2B of the 2019 PEG and therefore contribute to an “inventive concept.” In particular, Applicant submits that the graphical user interface features discussed above recite significantly more than the alleged abstract idea”.
According to Applicant’s specification However, viatical settlements are generally understood to refer to the purchase of policies and/or settlement contracts from individuals with a life expectancy of less than 24 months.  The present invention is directed towards life settlements and may also apply to viatical, or any other types of settlements regarding the sale, assignment, transfer device or lease of the beneficial interest in any insurance policy (0127).  Various embodiments provide an electronic trading environment in which life insurance policies and/or settlement contracts and other insurance policies, settlement contracts relating thereto, or financial instruments 


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of managing life instruments without significantly more. 
The Examiner has identified independent system Claim 2 as the claim that represents the claimed invention for analysis and is similar to independent Claims 10 and 19.
Claim 2 is directed to one of the four statutory categories of invention (Step 1: YES).

a non-transitory, computer-readable medium, in which the computer-readable medium stores instructions which, when executed by a processor, direct the processor to:
receive a query for a settlement contract that is available for sale, in which the query is based on at least one field and the settlement contract comprises a sale of a policyholder’s death benefit in a life insurance policy in exchange for money;
retrieve a first settlement contract that comprises information matching the at least one queried field;
compute a rating for the first settlement contract based on at least one of a life expectancy of the policy holder and a financial well-being of the policyholder’s insurance company;
receive, during a pre-determined period of time, a plurality of bids for the first settlement contract from a plurality of bidders, in which each of the plurality of bids comprises a bid price;
determine, that a first bidder of the plurality of bidders has submitted a best bid price for the settlement contract;
provide a graphical user interface (GUI) that is accessible to the policy holder and the plurality of bidders and includes information about the policyholder, information about the insurance company, and data indicative of the best bid price, wherein for the GUI includes a life expectancy of the policyholder, and for the policyholder the information about the policy holder in the GUI excludes the life expectancy of the policyholder;

notify the first bidder and the policyholder of an agreement to sell the first settlement contract at the best bid price;
generate and communicate electronic commands, directed to a trade processor, to cause the trade processor to execute instructions, stored on the computer-readable medium, to cause the trade processor to execute a procedure to execute and process a trade associate with the settlement contract;
generate and communicate electronic commands, directed to a clearing processor of a back office clearing center computer, to execute instructions stored on a computer-readable medium of the back office clearing center computer, to cause the clearing processor to execute a procedure to perform a clearing on the executed trade; and
determine whether to generate and communicate electronic commands, directed to an evaluation entity computer, to execute instructions stored on a computer-readable medium of the evaluation entity computer, to cause the evaluation entity computer to execute a procedure to perform to (1) obtain information of the policyholder, (2) perform an evaluation of the policyholder, (3) and send results of the evaluation back to the processor. These limitations (with the exception of italicized limitations) describe an Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element, e.g., a non-transitory, computer-readable medium, processor, electronic commands, trade processor, clearing center computer, clearing processor, and evaluation entity computer are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 2 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical (Step 2B: NO).
Similar arguments can be extended to other independent claims 10 and 19 hence claims 10 and 19 are rejected on similar grounds as claim 2.
The limitations of claim 3-5 and 7-9 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 6 further defines the abstract idea.
Therefore, the claims 2-21 are directed to an abstract idea. Thus, the claims 2-21 are not patent-eligible.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


8.	Claims 2, 4-10, and 12-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakaue et al. [US Pub No. 2006/0206438] in view of Kiefer et al. [US Pub No. 2005/0091122 A1], Siefe [US Pub No. 2004/0148202 A1], and further in view of Ginsberg et al.[US Pub No. 2003/0125982 A1].

claims 2, 10, and 19, Sakaue discloses an apparatus comprising: a processor (processor, 0077); and a memory (memory, 0078, 0430), in which the memory stores instructions which, when executed by the processor, direct the processor to:
 	receive a query for a settlement contract that is available for sale (the purchaser obtains detail information required to purchase the auctioned viatical and life settlement policy, 0173), in which the query is based on at least one field and the settlement contract comprises a sale of a policyholder's death benefit in a life insurance policy in exchange for money (the purchase can obtain detail information required to purchase the auctioned viatical and life settlement policy, 0173, the auctioned viatical and life settlement policy inherently comprise a death benefit) is the at least one field the query is based on); 
retrieve a first settlement contract that comprises information matching the at least one queried field (the terminal device of the auction manager which includes a processor (Figure 18) retrieved the detail of the viatical and life settlement policy, 0173;     	receive, during a pre-determined period of time, a plurality of bids for the first settlement contract from a plurality to bidders, in which each of the plurality of bids comprises a bid price (bid requests from a plurality of purchasers, 0273); 
determine, that a first bidder of the plurality of bidders has submitted a best bid price for the settlement contract (bidder who offers the highest price, 0083); 
notifying, the first bidder and the policyholder of an agreement to sell the first settlement contract at the best bid price (bidder who offers the highest price, 0083, 0234 successful bids are determined according to the highest payable amounts of the 
Sakaue does not disclose however Kiefer teaches provide a graphical user interface (GUD) that is accessible to the policy holder and the plurality of bidders and includes information about the policyholder, information about the insurance company, and data indicative of the best bid price, wherein for the plurality of bidders the information about the policyholder in the GUI includes a life expectancy of the policyholder, and for the policyholder the information about the policy holder in the GUI excludes the life expectancy of the policyholder (Kiefer 0009).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sakaue to include the teachings of Kiefer.  The rationale to combine the teachings would be in automating contracting systems.
Sakaue does not disclose however Siefe teaches compute a rating for the first settlement contract based on at least one of a life expectancy of the policy holder and a financial well-being of the policyholder’s insurance company (the ticket may be assigned an initial value, which may be adjusted depending on the market value of the ticket (0008).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sakaue to include the teachings of Siefe.  The rationale to combine the teachings would be a business method wherein life insurance is purchased or maintained at a lower cost than traditionally available because premiums are calculated based upon an individual's current health.    	
Sakaue does not disclose however Ginsberg teaches determine to generate and communicate electronic commands, directed to a trade processor, to cause the trade 
Sakaue does not disclose however Ginsberg teaches determine to generate and communicate electronic commands, directed to a clearing processor of a back office clearing center computer, to execute instructions stored on a computer-readable medium of the back office clearing center computer, to cause the clearing processor to execute a procedure to perform a clearing on the executed trade (Ginsberg 0028).

	
10.	Regarding 4, 12, and 21 Sakaue discloses providing the policyholder of the first settlement contract with an opportunity to rescind the agreement (0028).

11.	Regarding clams 5 and 13, Sakaue discloses receiving a request to rescind the agreement; and canceling the agreement (cancel, 0228).

12.	Regarding claims 6 and 14, Sakaue discloses in which the best bid price is higher than any other bid prices that were received during the pre-determined period of time (0089, highest bid).

13.	Regarding claims 7 and 15, Sakaue discloses determining a life expectancy of the policyholder; and determining a creditworthiness of an insurance company that is providing the life insurance policy (0192 life expectancy, 0220 credit worthiness).

14.	Regarding claims 8 and 16, Sakaue discloses assigning; using the processor, a rating to the received settlement contract based on atleast the life expectancy of the policyholder and the creditworthiness of the insurance company, in which the rating determines at least in part a price of the received settlement contract (0220).

15.	Regarding claims 9 and 17, Sakaue discloses performing a medical evaluation of the policyholder (0201).

16.	Regarding claims 18-19, Sakaue does not disclose however Siefe teaches compute, based on the rating, an initial bid price for the settlement contract (0102).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sakaue to include the teachings of Siefe.  The rationale to combine the teachings would be initial observations, if provided early, allow resulting decisions to be made much earlier.  

Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 3 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakaue et al. [US Pub No. 2006/0206438] in view of Kiefer et al. [US Pub No. 2005/0091122 A1], Siefe [US Pub No. 2004/0148202 A1], and Harrington [US Pub No. 2004/0059646].

19.	Regarding claims 3, 11, and 20, Sakaue does not explicitly disclose communicating to a plurality of potential purchasers that the first settlement contract is available for purchase.  However Harrington teaches providing information regarding financial instruments to be sold to potential bidders (0035).  Sakaue does not disclose notifying, using the processor, the first bidder and the policyholder of an agreement to sell the first settlement contract at the best bid price.  However Harrington teaches at the close of the auction, the auctioneer's computer notifies the bidders' computers of the successful bid (0039).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sakaue to include the teachings of Harrington to obtain invention specified.  The rationale to combine the teachings would be an improved security when conducting auctions over electronic networks.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)